DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claims 17 and 22 require structural components of an apparatus (and method of basically using it) of a pipe connection for the liquid within gas/liquid separators used as circulation tanks within the system as well as a connection line between pipe of first and second circulation systems of the electrolytic cell (anode and cathode chamber circulation lines) such that the connection pipe between the circulation lines is after the pumps (See Figs. 1-2). This structural orientation overcomes the closest prior art of record.
The closest art teaches connection of circulation tanks (as gas/liquid separators), but not the connection of the circulation lines after the pumps.
See JPH10330980 of Okuda et al, US 2021/0172074 of Hahn et al, US 2020/0157694 of Manabe et al, US 10,590,552 of Harano et al, US 4,294,683 of Pere and US 4,323,442 of Lantin et al.
Claims 17-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759